qwhuqdo 5hyhqxh 6huylfh department of the treasury number release date index no do ty legend washington dc person to contact telephone number refer reply to cc ita - plr-123965-01 date date taxpayer former spouse agreement x agreement y divorce decree county dollar_figurex date dear this is in response to a private_letter_ruling request dated date submitted by your authorized representative on your behalf specifically you have requested a ruling that dollar_figurex payments per month to be paid_by you to former spouse is alimony under sec_71 of the internal_revenue_code_of_1986 code and is thus deductible by you as taxpayer under sec_215 of the code the following facts and representations are relevant taxpayer and former spouse were married in subsequently they entered into agreement x paragraph of agreement x states former spouse agrees to sign acknowledge and deliver to taxpayer a deed conveying to taxpayer all of her rights title and interest in and to the farm taxpayer agrees on behalf of himself his heirs and assigns to provide former spouse with an income of dollar_figurex per month commencing on date and continuing so long as she lives that income will constitute former spouse’s separate_property and is not to be considered joint or marital property thereafter taxpayer and former spouse decided to dissolve their marriage and entered into agreement y in agreement y the parties specifically agreed that they plr-123965-01 would separate and that agreement x would constitute part of their separation agreement as that term is used in their state’s divorce statutes accordingly the parties were ultimately granted a divorce pursuant to the divorce decree entered in county divorce decree specifically confirmed ratified and incorporated agreement x and agreement y therein law and analysis sec_71 of the code includes amounts received as alimony or separate_maintenance payments in gross_income under sec_71 the term alimony_or_separate_maintenance_payment means any payment in cash if a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse sec_71 defines divorce_or_separation_instrument as a a decree of divorce or separate_maintenance or a written instrument incident to such a decree b a written_separation_agreement or c a decree not described in subparagraph a requiring a spouse to make payments for the support or maintenance of the other spouse sec_215 provides that an individual shall be allowed as a deduction an amount equal to the alimony or separate_maintenance payments paid during such individual’s taxable_year under sec_215 the term alimony_or_separate_maintenance_payment means any alimony_or_separate_maintenance_payment as defined in sec_71 which is includible in the gross_income of the recipient under sec_71 sec_1 b -1t a-8 of the temporary income_tax regulations provides in part that the spouses may designate that payments otherwise qualifying as alimony or separate_maintenance payments shall be nondeductible by the payor and excludible from gross_income by the payee by so providing in a divorce_or_separation_instrument as defined in sec_71 if a payment satisfies all of the factors set forth in sec_71 then it is alimony if it fails to satisfy any one of the above factors it is not alimony jaffe v commissioner t c memo the facts and representations set forth in your submission indicate that the requirements in subparagraphs a c and d of sec_71 are plr-123965-01 satisfied with respect to the payments of dollar_figurex to be made to former spouse and thus are not in dispute however because paragraph of agreement x which was incorporated into the divorce decree provides that the payments are specifically to be made in exchange for the conveyance by former spouse of her rights title and interest in the farm an issue exists concerning whether such payments have been designated as nonalimony under sec_71 before_1984 only payments that were in the nature of alimony or support as opposed to a property settlement would be treated as alimony under sec_71 102_f3d_842 6th cir aff’g t c memo the labels assigned to payments were not determinative in deciding if a payment was alimony or a division of property 60_tc_685 consequently whether payments constituted support or a property settlement was a matter of the intent of the parties in the deficit_reduction_act_of_1984 pub l n0 sec_422 congress amended sec_71 the intent of congress was to eliminate the subjective inquiries into intent and the nature of payments that had plagued the courts in favor of a simpler more objective test hoover v commissioner supra pincite accordingly the tax_court has repeatedly adhered to the view that where the payments fit the definition of alimony for purposes of sec_71 as amended the intended purpose for the payments is of no consequence see baker v commissioner t c memo nelson v commissioner t c memo cash payments will meet sec_71 only if they are not designated in the divorce_or_separation_instrument as payments which are not includible in gross_income under sec_71 and not deductible under sec_215 however the tax_court in 112_tc_317 concluded that for purposes of sec_71 a designation in the instrument need not specifically refer to sec_71 and sec_215 in that case the court found that the provisions in the divorce instrument governing the payments in issue mandated nonalimony treatment even though sec_71 and sec_215 were not mentioned the divorce instrument provided as follows the parties intend and agree that all transfers of property as provided for herein are subject_to the provisions of sec_1041 internal_revenue_code of as amended entitled treatment of transfers of property between spouses or incident_to_divorce and that they shall be accounted for and reported on his or her respective individual income_tax returns in such a manner so that no gain_or_loss shall be recognized as a result of the division and transfer of property as provided for herein each party shall file his or her federal and state tax returns and report his or her income and losses thereon consistent with the foregoing intent of reporting plr-123965-01 the division and transfers of property as a non-taxable event the references to sec_1041 and the nontaxable nature of the payments were sufficient for the court to conclude that there was a clear explicit and express direction that the monthly payments were not to be includible in the recipient’s income t c pincite therefore the payments were designated nonalimony under sec_71 accordingly for payments to be designated as nonalimony under sec_71 the instrument must contain a clear explicit and express direction that they are not to be treated as income in the absence of such an express designation and if the other conditions set forth above are satisfied the payments are considered alimony for federal_income_tax purposes 125_f3d_551 7th cir aff’g t c memo for instance in baker v commissioner t c memo petitioner and her former husband were granted a divorce under the judgment of divorce paragraph titled property settlement reads in relevant part beginning date the plaintiff shall pay the defendant fifty percent of his monthly gross military retirement pay from the u s army each month as a property settlement until such time as she remarries or co-habitates with another person or until her death the petitioner argued that the payments she received from the military retirement_plan were in furtherance of a division of property and should be excluded from income under sec_1041 the tax_court however rejected this argument because the provisions of the judgment of divorce did not specifically address the federal_income_tax consequences of the payments on the parties the court found that the labeling of the payments as a property settlement with nothing more is not a clear explicit and express direction that the payments are not includible in petitioner’s gross_income and are not deductible by the payor as a consequence the court concluded that the above language did not constitute a valid nonalimony designation for purposes of sec_71 the payments were held to constitute alimony under sec_71 in this case the language in paragraph of agreement x suggests that the payments of dollar_figurex to former spouse are in exchange for former spouse’s rights title and interest in farm however no mention is made of the federal_income_tax consequences of such payments accordingly the relevant documents do not contain the submission contains an order from the circuit_court for county specifically finding that the payments of dollar_figurex constitute consideration for the former spouse’s interest in certain real_estate and is not spousal support the court in that order explicitly stated that it makes no finding regarding the characterization of these payments for federal or state_income_tax purposes accordingly that order does not contain a clear explicit and express direction that the payments of dollar_figurex are not to be plr-123965-01 a clear explicit and express direction that the payments of dollar_figurex are not to be includible in former spouse’s gross_income or deductible to taxpayer we therefore conclude that the payments of dollar_figurex to be made to former spouse meet all of the requirements of sec_71 of the code accordingly we rule that the payments of dollar_figurex to be made to former spouse by taxpayer are alimony or separate_maintenance within the meaning of sec_71 of the code and thus are deductible to taxpayer under sec_215 if as and when such payments are made caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s stephen j toomey assistant to branch chief branch office of associate chief_counsel income_tax accounting treated as income or alimony for federal_income_tax purposes it is therefore not determinative of the issue in this private_letter_ruling request
